Title: Vergennes to the Commissioners, 15 May 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 15 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:100–101. This letter and its supporting enclosure, a copy of a letter from La Tuilliere, consul at Madeira, to Sartine dated 15 Feb., were translated by Adams in his Autobiography (for the French texts see Lb/JA/6, Microfilms, Reel No. 94). Vergennes protested the illegal seizure of “a French Snow or Brigantine ... in Sight of the City of Madeira,” by the privateer Lion, Capt. Benjamin Warren (“John” Warren in the letter and enclosure, but see Allen, Mass. PrivateersGardner Weld Allen, Massachusetts Privateers of the Revolution (Massachusetts Historical Society, Collections, vol. 77), Boston, 1927., p. 206), and called for the punishment that Warren deserved.
     On 19 May, in a letter to the president of the congress, the Commissioners referred the protest to that body’s deliberation and, in another letter of the same date, informed Vergennes of their action (both in Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:103). No record of the ultimate disposition of this matter has been found.
    